Case 2:20-cv-00351-RGD-RJK Document 51 Filed 03/04/21 Page 1 of 3 PageID# 615




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                 NORFOLK DIVISION

THE COLEMAN COMPANY, INC.,

              Plaintiff/Counterclaim Defendant,     C.A. No: 2:20-cv-351-RGD
              v.
                                                    JURY TRIAL DEMANDED
TEAM WORLDWIDE CORPORATION,

              Defendant/Counterclaim Plaintiff.




NOTICE OF SUBMISSION OF REPORT REGARDING ELECTRONICALLY STORED
  INFORMATION SUBMITTED BY PLAINTIFF’S PURSUANT TO THE COURT’S
                     DECEMBER 21, 2020 ORDER

       Please take notice that Plaintiff The Coleman Company, Inc., by counsel, hereby submits

to the Court its Report Regarding Electronically Stored Information (ESI) as required by the

Court’s Order Regarding Electronically Stored Information (ESI) (ECF No. 28) dated December

21, 2020.


Dated: March 4, 2021                 Respectfully submitted,

                                             By:       /s/ R. Braxton Hill, IV
                                                       R. Braxton Hill, IV (VSB 41539)
                                                       Michael W. Smith (VSB 01125)
                                                       CHRISTIAN & BARTON, LLP
                                                       909 East Main Street, Suite 1200
                                                       Richmond, Virginia 23219
                                                       Tel: (804) 697-4100
                                                       Fax: (804) 697-4112
                                                       bhill@cblaw.com
                                                       msmith@cblaw.com

                                                       John W. Harbin (pro hac vice)
                                                       Gregory J. Carlin (pro hac vice)
                                                       David S. Moreland (pro hac vice)
                                                       Steven M. Philbin (pro hac vice)
Case 2:20-cv-00351-RGD-RJK Document 51 Filed 03/04/21 Page 2 of 3 PageID# 616




                                           MEUNIER CARLIN & CURFMAN LLC
                                           999 Peachtree Street NE, Suite 1300
                                           Atlanta, Georgia 30309
                                           (404) 645-7700
                                           jharbin@mcciplaw.com
                                           gcarlin@mcciplaw.com
                                           dmoreland@mcciplaw.com
                                           sphilbin@mcciplaw.com

                                           Counsel for the Plaintiff,
                                           The Coleman Company, Inc.
Case 2:20-cv-00351-RGD-RJK Document 51 Filed 03/04/21 Page 3 of 3 PageID# 617




                                CERTIFICATE OF SERVICE
       I hereby certify that on March 4, 2021, I electronically filed the foregoing with the Clerk

of Court using the CM/ECF system, which will send a notification of such filing (NEF) to all

counsel of record.

                                             By:       /s/ R. Braxton Hill, IVColeman
                                                       R. Braxton Hill, IV (VSB 41539)
                                                       CHRISTIAN & BARTON, LLP
                                                       909 East Main Street, Suite 1200
                                                       Richmond, Virginia 23219
                                                       Tel: (804) 697-4100
                                                       Fax: (804) 697-4112
                                                       bhill@cblaw.com


                                                       Counsel for the Plaintiff,
                                                       The Coleman Company, Inc.
